Citation Nr: 1704879	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-37 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating greater than 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1987 to May 1995.

This case initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and Guaynabo, Puerto Rico.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The Veteran was afforded an October 2015 Board hearing before the undersigned, and a transcript has been associated with the record.

In April 2016, the Board, in pertinent part, denied entitlement to service connection for sleep apnea and remanded the issues involving diabetes mellitus, hypertension and pes planus.  The Veteran appealed the denial of service connection for sleep apnea to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2016 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's denial of entitlement to service connection for sleep apnea.  As indicated above, that issue, along with the three remanded issues, are once again before the Board.

The Board further notes that while the April 2016 Board decision fully adjudicated the issues of entitlement to increased ratings for hemorrhoids and chronic obstructive pulmonary disease (COPD), an April 2016 rating decision implementing the Board's partial grants for those disorders noted that because the Veteran had not been awarded the maximum benefit for either disability, those claims were "still considered in appellate status and further processing will continue unless you advise us that you are not satisfied with this decision."  Accordingly, supplemental statements of the case dated April and July 2016 included those two issues as remaining on appeal.  Significantly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2016).  Hence, these issues are no longer in appellate status.  Indeed, in the October 2016 JMPR, the parties agreed that they did not wish for the Court to disturb the Board's April 2016 decision regarding the COPD and hemorrhoids.

The Board acknowledges that in February 2016 the Veteran disagreed with a January 2016 rating decision denying entitlement to service connection for carpal tunnel syndrome of the right and left wrists, right and left hip conditions, asthma, arthritis, a back condition, a mental health disorder to include PTSD, insomnia, and a chronic pain disorder, and for an increased rating for bilateral patellofemoral syndrome.  In November 2016, the Veteran disagreed with October 2016 rating decisions denying service connection for bilateral hip conditions, bilateral leg conditions, erectile dysfunction, and initial ratings for right and left ankle sprains.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the notices of disagreement and is currently processing the appeals.  As such, those issues are not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and hypertension and for an increased rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran currently has diabetes mellitus.  The evidence is at least evenly balanced as to whether it was noted in service and as to whether continuity of symptomatology has been demonstrated.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that in-service Medical Board proceedings noting possible glucose intolerance establish that his current diabetes mellitus onset during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as diabetes mellitus is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, service treatment records reveal a Medical Board report noting a diagnosis of possible glucose intolerance and fasting blood sugar of 128.  A May 1995 Persian Gulf Registry examination, conducted the same month the Veteran separated from service, indicates that the Veteran was positive for glucose intolerance.  The diagnosis was "potential diabetic" and instructions were that he was to be treated with medication and placed on a weight loss diet.  Current VA treatment records, including a June 2016 VA examination, show diagnoses of Type II diabetes mellitus.  The Veteran has therefore met the current disability requirement.  The dispositive issue is whether his diabetes is in any way related to service.

In June 2014, a VA physician assistant opined that the Veteran's diabetes mellitus was less likely than not incurred in service because there was no documentation in the service treatment records for diabetes, or lab results indicating the same.  In April 2016, the Board found the June 2014 opinion inadequate because the examiner failed to adequately address the significance of the Veteran's in-service glucose intolerance to his later diagnosis of diabetes mellitus.  Accordingly, the Board remanded the appeal for a new examination.

In June 2016, a VA physician opined that it was less likely than not that diabetes mellitus was caused by or incurred in service.  The examiner reasoned that the glucose intolerance notations had no bearing on his currently diagnosed diabetes mellitus because according to UpToDate, fasting glucose levels of 100 or greater are considered pre-diabetes and two hour post-prandial levels below 140 are normal, but the service treatment records appeared to show that the Veteran's fasting glucose values were below 100.  The examiner noted that from 1994 to 1995, there were three fasting glucose levels that were below 100 which were taken early in the morning (a December 6, 1994 test done at 7:50 AM was 90; a May 18, 1995 test done at 8:00 AM was 81; a June 5, 1996 test done at 7:44 AM was 95).  While the examiner acknowledged that there were also glucose levels in excess of 100 (a November 22, 1994 test done at 9:50 AM was 128; a September 20, 1995 test done at 8:58 AM was 125), since they were done "much later in the morning," the examiner concluded that they "raise[d] the question as to whether these values were truly fasting glucose level."

The examiner further found that while glucose intolerance can be a precursor to diabetes mellitus, because the December 6, 1994 test showing normal glucose levels was done under controlled circumstances, it was likely to be the most reliable and definitive test.  As to the Medical Board proceeding noting possible glucose intolerance, the examiner observed that "it is important to note that they did not state a diagnosis of definitive or even probable glucose intolerance, they only said 'possible,' which implies a lower level of probability."

The Board does not find the examiner's reasoning entirely persuasive.  The examiner's conclusion that blood sugar findings greater than 100 were not fasting glucose - even if they were noted as such - is based on the tenuous premise that 8:58 AM is "much later in the morning" than 8:00 A.M.  Moreover, while there is some merit to the argument that the December 1994 test is more reliable due to its controlled circumstances, it does not account for the remaining months of active duty or the one year following separation.  Finally, the examiner's observation that a diagnosis of possible glucose intolerance implies a lower level of probability is tautological and thus adds little to the Board's medical understanding the issue.  In sum, these considerations weigh against the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

There is, however, a reasonable basis for the Veteran to argue that his diabetes is related to service.  The Veteran has submitted an online medical article indicating that a fasting blood sugar of 126 or higher constitutes diabetes and, indeed, the Board's review of UpToDate indicates that the American Diabetes Association defined diabetes mellitus as including a fasting plasma glucose at or above 126 mg/dL.  See Clinical presentation and diagnosis of diabetes mellitus in adults, UpToDate, available at https://www.uptodate.com/contents/clinical-presentation-and-diagnosis-of-diabetes-mellitus-in-adults?source=search_result&search=diabetes%20diagnosis&selectedTitle=1~150 (last visited February 2, 2017).  As such, considering that there appears to be a reliable fasting blood sugar reading in excess of 126 during service, the Board finds that the evidence is at least evenly balanced as to whether diabetes mellitus was noted during service, although chronicity may not have been established.  38 C.F.R. § 3.303(b).  Accordingly, if the Veteran can establish a continuity of symptomatology since separation, the claim may be granted.

In this regard, at the hearing the Veteran reported that he was first "confirmed diabetic" in 2002 and he has submitted a September 2006 statement from a private doctor suggesting that he had glucose intolerance a number of years prior to his initial diabetes diagnosis.  While there is some evidence to the contrary, considering that the May 1995 examination advised that the Veteran's potential diabetes be treated with medication and placed on a weight loss diet, symptoms that would support at least a compensable rating for diabetes, see 38 C.F.R. § 4.119, Diagnostic Code 7913, the Board finds that the evidence is at least evenly balanced as to whether there has been a continuity of symptomatology since service, if not chronicity within the presumptive period.  38 C.F.R. § 3.303(b); see also 38 C.F.R. §§ 3.307, 3.309.

In light of the above, and affording the Veteran the benefit of the doubt, entitlement to service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); see Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

Regarding sleep apnea, as noted above, pursuant to an October 2016 JMPR, the Court vacated the Board's April 2016 denial of service connection.  The JMPR found that in denying service connection, the Board had failed to address the reasonably raised theory that the Veteran's sleep apnea had been caused or aggravated by his service-connected COPD.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Specifically, since an October 2011 examination report indicated that the Veteran's sleep apnea was obstructive in nature, the JMPR found that the theory of secondary service connection had been raised because the two disorders "both involve breathing and are both described as 'obstructive.'"  As no medical opinion has been obtained to address this theory, additional development is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As to hypertension, a review of the record similarly shows that the theory of entitlement to service connection for hypertension as secondary to sleep apnea has been raised.  In November 2012, the Veteran submitted an article from the Johns Hopkins Bloomberg School of Public Health indicating that sleep apnea was associated with hypertension.  Hence, this theory has been raised, see Robinson, 557 F.3d at 1361, and it is intertwined with the claim for sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As no medical opinion has been obtained to address this theory, additional development is required.  See McLendon, 20 Vet. App. at 83 (2006).

As to the issue of entitlement to an increased rating for pes planus, the most recent supplemental statement of the case was issued in July 2016.  Since that time, additional pertinent evidence has been associated with the claims file, including an October 2016 VA feet examination, VA physical therapy records involving the feet, and VA podiatry records.  As this evidence was received prior to the transfer of the appeal to the Board, another supplemental statement of the case must be issued following initial review by the AOJ.  38 C.F.R. § 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to a suitably qualified VA examiner to address the theories of (a) entitlement to service connection for sleep apnea as secondary to COPD and (b), entitlement to service connection for hypertension as secondary to sleep apnea.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that COPD caused or aggravated (permanently made worse) sleep apnea.  The examiner should also indicate whether it is at least as likely as not that sleep apnea caused or aggravated hypertension.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


